Citation Nr: 1605168	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran and his spouse testified at a hearing held at the RO before a Veterans Law Judge that has since retired.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issue of service connection for tinnitus has been raised by the record during the May 2011 hearing and during the December 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a hearing was held in May 2011 before a Veterans Law Judge (VLJ) who has since retired.  In August 2014, the Veteran was offered the opportunity for a new Board hearing before a different Veteran Law Judge.  The Appellant responded in August 2014 explaining that he desired to appear at hearing before a Veterans Law Judge of the Board at his local regional office.  Unfortunately, the Board was unaware of the Veteran's response and preceded to issue a Board remand in October 2014.  As the Veteran has requested a Board hearing, the Board concludes that a remand for a Travel Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Cleveland RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




